120 U.S. 318 (1887)
PENSACOLA ICE COMPANY
v.
PERRY.
Supreme Court of United States.
Submitted December 20, 1886.
Decided February 7, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF FLORIDA.
Mr. William A. Blount for plaintiff in error.
Mr. Wayne Mc Veagh for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
*319 A statute of Florida, approved February 22, 1881, contains the following provisions:
"Sec. 4. The verdict in actions of ejectment shall, when for the plaintiff, state the quantity of the estate of the plaintiff, and describe the land by its metes and bounds, by the number of the lot or other certain description.
"Sec. 5. The judgment awarding possession shall, in like manner, state the quantity of the estate, and give description of the land recovered."
This was an action of ejectment, and the verdict, which was for the plaintiff, did not state the quantity of the estate or describe the land. This is assigned for error, among others, and Perry, the defendant in error, in the brief which has been filed in his behalf, confesses that the judgment in his favor is thereby vitiated. Without considering any of the other errors assigned, therefore, we reverse the judgment on this ground alone and remand the cause for a new trial.
Reversed.